BRIGHTMIRE, Judge,
dissenting.
In my opinion the moving grandparents neither alleged nor proved any permanent, substantial and material change of condition justifying a modification of the custody order entered a few weeks earlier. Such proof is an essential predicate for empowering the court to modify its previous custodial order. Gibbons v. Gibbons, 442 P.2d 482 (Okla.1968). Unless this rule is enforced, the parties can keep an endless stream of litigation moving. The majority, however, recognizing the substantial change barrier, storms it with the magic of semantics — by calling the modification of the first order a “clarification.” To me the indulged distinction is insubstantial and not justified.
I, of course, think the grandparents should have a right to visit their grandchildren. I do not believe, however, the law should relegate the natural parents to second place in the custodial picture absent a clear showing that the parent or parents are unfit.
I would reverse and vacate the order appealed. The first order granted the grandparents a right of reasonable visitation, and it is enforceable.